Citation Nr: 1214937	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an upper respiratory disorder with coughing and shortness of breath.  

3.  Entitlement to service connection for a liver disorder, to include as due to exposure to depleted uranium.  

4.  Entitlement to service connection for prostatitis, claimed as bladder dysfunction with frequent urination.  

5. Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to February 2006.  The Veteran was awarded a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, dated November 2008, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  In February 2009, the Veteran elected to have a video conference hearing in lieu of an in-person hearing.  The Veteran was scheduled for a video conference hearing in February 2012.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  

The issues of entitlement to an increased rating for the Veteran's service-connected PTSD; service connection for prostatitis, claimed as bladder dysfunction with frequent urination; and service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent and probative evidence of a current upper respiratory disability, with coughing and shortness of breath, is not of record.  

3.  Competent and probative evidence of a currently diagnosed liver disability is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper respiratory disorder, with coughing and shortness of breath, has not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The criteria for service connection for a liver disorder, to include as due to exposure to depleted uranium, has not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  
The Board finds that the VCAA notice requirements have been satisfied by the June 2007 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter and the June 2007 VCAA letter included the type of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained Veteran's service treatment records, VA outpatient treatment records from April 2006 to January 2010, and Vet Center records dated December 2007 to May 2008.  

Although an examination or an opinion was not obtained in connection with the Veteran's claims, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claims.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011). 

Here, the evidence does not indicate that the Veteran has a current upper respiratory or a liver disorder that may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between his claimed upper respiratory and liver disorders and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disabilities and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As discussed below, the only evidence indicating a possible association between the claimed upper respiratory and liver disorders and service are the Veteran's own conclusory generalized statements, which are not supported by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed upper respiratory disorder with coughing and shortness of breath and a liver disorder.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran contends that service connection is warranted for a liver disorder, to include as due to exposure to depleted uranium and an upper respiratory disorder with coughing and shortness of breath.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the evidentiary record reveals that there is no probative, competent, or credible evidence showing that the Veteran has a current upper respiratory disorder with coughing and shortness of breath and a liver disorder, to include as due to exposure to depleted uranium.  Service treatment records reflect complaints and treatment for coughing and an upper respiratory disorder in November 2001 and April 2004.  Post service treatment records reflect no complaints, treatment, or findings relating to an upper respiratory disorder with coughing and shortness of breath and a liver disorder, to include as due to exposure to depleted uranium.  The Board acknowledges the Veteran's contentions that he has had "elevated levels in his urine," as well as a notation in the VA outpatient treatment records referring to laboratory test results showing elevated liver functions.  See the August 2006 VA outpatient treatment record and June 2008 notice of disagreement (NOD).  Although elevated liver function tests were noted in August 2006, a liver disease has not been attributed to this laboratory finding.  The noted elevated liver functions are laboratory results, and are not, in and of themselves, a disability under the VA Schedule for Rating Disabilities (Rating Schedule).  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.).  Thus, there is no basis for the award of service connection for elevated liver function tests.  To support a grant of service connection, the evidence must reflect that the Veteran has an underlying disability that is manifested by his elevated liver function tests.  Such as not been shown in this case.  In fact, at no time since the Veteran filed his claims for service connection in May 2007 has a diagnosed upper respiratory disability or liver disability been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

Probative and credible evidence of current upper respiratory and liver disorders are not present.  The Veteran was informed in May 2007 that he must have evidence of current disabilities for his claimed disorders.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has current upper respiratory and liver disabilities due to his military service.  These contentions are not found to be credible because they are inconsistent with the VA treatment records which do not show any complaints of, treatment for, or current diagnoses of an upper respiratory disorder and liver disorder.  There are no competent, probative or credible evidence of record that documents the presence of an upper respiratory disorder with coughing and shortness of breath and a liver disorder, to include as due to exposure to depleted uranium.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed disorders, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent, probative or credible evidence of a current upper respiratory disorder and liver disorder, service connection cannot be granted.  See Brammer; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of service connection for an upper respiratory disorder with coughing and shortness of breath and a liver disorder, to include as due to exposure to depleted uranium, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 


ORDER

Entitlement to service connection for an upper respiratory disorder with coughing and shortness of breath is denied.  

Entitlement to service connection for a liver disorder, to include as due to exposure to depleted uranium, is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In regard to the increased rating claim for PTSD, the Veteran contends that a higher rating his warranted for his service-connected PTSD.  By way of procedural background, service connection for PTSD was granted in an October 2007 rating decision and assigned a 30 percent disability evaluation, effective May 2007.  In a February 2010 rating decision, the RO increased the disability evaluation to 50 percent disabling, effective May 2007.  

Review of the record indicates that the Veteran's last VA examination for his service-connected PTSD was in August 2007.  The Veteran has not been afforded a more recent VA psychological examination to assess the current severity of his service-connected PTSD.  The record shows treatment for PTSD since the last examination and the Veteran's representative indicated in March 2012 that the condition has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Turning to the claims of service connection for bilateral pes planus and prostatitis, the Veteran contends that service connection is warranted for his bladder dysfunction with frequent urination and bilateral pes planus.  In his June 2008 notice of disagreement (NOD), the Veteran explained that since being discharged from service, he has endured the constant need to frequently urinate.  He further added that while on active duty, he was an infantryman and spent many hours on long hikes, which resulted in him developing pes planus.  

Service treatment records contain complaints relating to urination and his feet.  Specifically, in August 1997, the Veteran visited sick call with complaints of painful urination and bumps.  It was noted that the painful urination had been ongoing for approximately three months.  After physical examination, the Veteran was assessed with rule out sexually transmitted diseases (STD), prescribed medication, and requested to increase fluids.  In March 2004, the Veteran visited sick call for plantar warts on his feet.  He indicated that the warts have been present for eight months and continue to spread.  It was noted that the Veteran reported being able to walk and climb stairs but the actions mentioned would be uncomfortable.  He was diagnosed with planar warts and Athlete's foot.  As previously mentioned, the Veteran served on active duty from July 1997 to February 2006.  According to his DD Form 214, he is the recipient of the Combat Action Ribbon, and his primary specialties throughout his military career were a tow gunner, guard, and infantry unit leader.  Post service treatment records reflect complaints of increased urination.  See the May 2007 VA outpatient treatment note.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

In this case, the Veteran's reports of continuity of symptomatology regarding both disabilities can satisfy the requirement for evidence that the claimed disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  

Furthermore, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) are applicable in this instance.  Although 38 U.S.C.A. § 1154(b) provides that service connection for a combat-related injury may be based on lay statements, alone, the statute does not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Inasmuch as there is an indication that the Veteran's claimed disorders may be related to some incident of service the claims must be remanded for VA examinations and opinions.  38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received treatment for his service-connected PTSD; prostatitis, claimed as bladder dysfunction with frequent urination; and bilateral pes planus, since May 2007, the date of the most recent treatment records in the claims file.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records dated from May 2007 to the present.  

2.  Schedule the Veteran for a VA PTSD examination.  The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  A complete rationale must be provided for each opinion expressed.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and describe the extent to which the Veteran's service-connected PTSD affects his ability to obtain or retain gainful employment (without regard to his age or non service-connected disabilities).  

3.  Schedule the Veteran for a VA examination to determine the etiology of his prostatitis, claimed as bladder dysfunction with frequent urination.  The examiner should identify and clarify all disorders associated with the bladder and prostate, and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  

4.  Schedule the Veteran for a VA podiatry examination to determine the etiology of his claimed bilateral pes planus.  The examiner should identify and clarify all disorders associated with the feet and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


